UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7268


MICHAEL P. GRAFMULLER,

                Petitioner - Appellant,

          v.

JOSEPH WEGNER, Director, Air Force Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:13-cv-00050-RAJ-DEM)


Submitted:   January 14, 2016             Decided:   January 20, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael P. Grafmuller, Appellant Pro Se.    Joel Eric Wilson,
Assistant United   States  Attorney, Norfolk,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael P. Grafmuller appeals the district court’s orders

denying his Fed. R. Civ. P. 60(b)(4) motion to vacate his prior

criminal convictions by a general court martial and denying his

Fed. R. Civ. P. 59(e) motion to reconsider.            The Federal Rules

of Civil Procedure do not provide a vehicle by which Grafmuller

may challenge his criminal judgment.         See Fed. R. Civ. P. 1, 81;

United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998)

(per curiam) (“Rule 60(b) simply does not provide relief from

judgment    in   a   criminal   case.”).      We   therefore    affirm     the

district court’s orders.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would    not   aid   the

decisional process.



                                                                     AFFIRMED




                                     2